EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nomugi Tomoyori on 23 March 2022.
	The application has been amended as follows: 
In the Claims:
	In claim 5, line 15, --connecting-- has been inserted before the first instance of “pipe”.
	In claim 5, line 15, --connecting-- has been inserted before the second instance of “pipe”.
	In claim 5, line 18, “second” has been deleted and --first transport-- has been inserted therefor.
	In claim 5, line 19, --connecting-- has been inserted before “pipe”.
	In claim 5, line 23, --connecting-- has been inserted before “pipe”.
	In claim 6, line 9, --connecting-- has been inserted before “pipe”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Allowable subject matter was indicated on page 11 of the office action mailed 09 November 2021. As noted in the response filed 08 February 2022, the current claims have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/
Primary Examiner, Art Unit 1745